OPINION — AG — 79 Ohio St. 1971 32 [79-32] IS NOT UNCONSTITUTIONAL PER SE. 79 Ohio St. 1971 32 [79-32] DOES NOT VIOLATE EQUAL PROTECTION OF THE LAW PURSUANT TO THE CONSTITUTION OF THE UNITED STATES NOR DOES 79 Ohio St. 1971 32 [79-32] DENY DUE PROCESS OF THE LAWS PURSUANT TO THE CONSTITUTION OF THE UNITED STATES OR THE CONSTITUTION OF THE STATE OF OKLAHOMA. CITE: ARTICLE V, SECTION 45, ARTICLE II, SECTION 7, 79 Ohio St. 1971 1 [79-1] (CORPORATION VIOLATE ANY LAW OF THIS STATE IT SHALL LIABLE FOR SUCH FINES OR PENALTIES AND FOR ALL COST OF SUIT AND OF COLLECTION, TRUST OR TRADE, CONSPIRACY AND MONOPOLY, THE STATE SHALL HAVE A LIEN ON SUCH PROPERTY FROM THE DATE OF THE SUIT) (STEPHEN F. SHANBOUR)